Title: From Alexander Hamilton to Tileman Cruger, 16 November 1771
From: Hamilton, Alexander
To: Cruger, Tileman


Tileman Cruger Esqr.
St Croix, Novemr. 16. 1771
Sir
In behalf of Mr. Nicholas Cruger (who by reason of a very ill state of health went from this to New York the 15th Ultimo) I have the pleasure to address you by the long expected Sloop Thunderbolt, Capt William Newton, Ownd by Mess[rs.] Jacob Walton, John Harris & Nicholas Cruger, the latter of whom has written you fully concerning her destination—which I need not repeat.
She has on Board besides a parcel of Lumber for yourself, sundry Articles on Account of her Owners as per Inclosd Bill Lading and when you have disposd of them youll please to Credit each partie for ⅓ of the proceeds. Mr. N Crugers proportion of this and the Ballance of your account hitherto will more than pay for his ⅓ Cost of her first Cargo up, and for the other two I shall endeavour to place value in your hands betimes. I only wait for a line from you to know what will best answer.
Reports here represent matters in a very disagreeable light with regard to the Guarda Costo’s which are said to swarm upon the Coast, but as you will be the best Judge of what danger there might be, all is submited to your prudent direction.
Capt Newton must Arm with you as he could not so conveniently do it here.
Give me leave to hint to you that you cannot be too particular in your Instructions to him. I think he seems rather to want experience in such Voyages.
Messrs. Walton & John H Cruger are to furnish you themselves with their respective proportions of the Cost of the several Cargoes.
The Staves on Board if by any means convenient I beg may be returnd by the Sloop. They will command a good price here & I suppose little or nothing with you. Could they be got at I would not send them down, but they are stowd promiscuously among other things.
If convenient please to deliver the Hhds now Contain’g the Indian Meal to the Captain as Water Casks and others should he want them. I supplied him with 20 here. I must beg your reference to Mr. Crugers last Letter of the 2d Ultimo for other particulars & am Sir Your very H Serv
Our Crops will be very early so that the utmost Dispatch is necessary to import three Cargoes of Mules in due time.
